department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l aug tep ome attn legend organization a plan x plan y authority b authority v authority c religion c state n conference c conference b directory r dear this is in response to your letters dated date date date date date date date and date submitted on your behalf by your authorized representative in which you request a ruling that plans x and y are church plans described in sec_414 of the internal_revenue_code_of_1986 as amended the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested and is a member of conference c a organization a was established in april religion c conference and is recognized as a religion c district by conference b a religion c conference of bishops organization a was formed as a non-profit corporation pursuant to a special act of state n the primary purposes of organization a are to engage in religious charitable benevolent recreational welfare or educational work to support maintain conduct and advise and cooperate with any charitable religious benevolent recreational welfare or educational corporation association institution committee agency or activity in keeping with its concern for persons in need organization a maintains as one of its primary purposes a commitment to provide improve promote create and preserve affordable housing for persons of low income the by-laws of organization a provide that authority b authority v and authority c are members and trustees of the corporation the general management of the affairs of the corporation is vested in the board_of trustees the officers of the corporation are authority b as president and treasurer authority v as the vice president and authority c as the secretary parishes and several religious elementary and high organization a operates schools servicing over big_number students an integral part of the mission of organization a is to witness to god's unconditional love and to bring christ's healing presence to the world through this mission statement several social service agencies ie the religion c charities have been organized and supported by organization a as well as the operation of senior citizen housing and hospitals organization a parishes schools charities housing and hospitals are all tax exempt_organizations under sec_501 of the code and are directly controlled by organization a organization a and all of the organizations it controls are listed in directory r organization a sponsors two retirement plans which are intended to meet the requirements of sec_401 and sec_501 of the code organization a is the original and sole plan_sponsor of plan x and plan y the plans have not been adopted or sponsored by any other organization both plans have always operated as non-electing church plans and an election under sec_410 of the code has never been made plan x is a defined_benefit_plan that has been in effect since and also includes post-retirement medical benefits under sec_105 of the code plan y is a defined_benefit_plan that has been in effect since plan x covers the priests of organization a who are ordained for organization a or incardinated in organization a plan y covers all employees of the religion c charities of organization a and all lay employees employed by a school parish or other organization which is supported by organization a none of the eligible participants are or can be considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code in addition all of the participants are or will be employed by organization a or deemed employed by organization a and will not include employees of for-profit entities in accordance with revproc_2011_44 2011_39_irb_446 notice to employees with reference to plan x was provided on date and the notice to employees with reference to plan y was provided on date these notices explained to participants of plan x and plan y the consequences of church_plan status based on the above facts and representations you request a ruling that plan x and plan y qualify as church plans within the meaning of sec_414 of the code and have had such status since date and date respectively sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 as amended erisa pub law 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 of the code applied as of the date of erisa’s enactment however sec_414 of the code was subsequently amended by sec_407 of the multiemployer pension_plan amendment act of pub law to provide that sec_414 of the code was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church ora convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches civil law revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in this case organization a is a non-profit corporation which is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 of the code organization a is a member of the state n conference c a religion c conference organization a is recognized as a religion c district by conference b a religion c conference of bishops and organization a is listed in directory r in addition organization a is controlled by authority b authority v and authority c who all serve on organization a’s board_of trustees and as officers of the corporation accordingly we find that organization a and it’s parishes are a convention or association of churches for purposes of sec_414 of the code since plan x and plan y are maintained by an organization that is a church_or_convention_or_association_of_churches we conclude in regard to your ruling_request that plan x and plan y are church plans as defined in sec_414 of the code and have been church plans since date the effective date of sec_414 of the code 2u1345 u4 this letter expresses no opinion as to the qualified status of plan x or plan y this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact se t ep ra t3 please address all correspondence to sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
